Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8047 Page 1 of 46

                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                  Sep 08, 2020
                                                                      SEAN F. MCAVOY, CLERK
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8048 Page 2 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8049 Page 3 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8050 Page 4 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8051 Page 5 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8052 Page 6 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8053 Page 7 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8054 Page 8 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8055 Page 9 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8056 Page 10 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8057 Page 11 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8058 Page 12 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8059 Page 13 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8060 Page 14 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8061 Page 15 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8062 Page 16 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8063 Page 17 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8064 Page 18 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8065 Page 19 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8066 Page 20 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8067 Page 21 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8068 Page 22 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8069 Page 23 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8070 Page 24 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8071 Page 25 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8072 Page 26 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8073 Page 27 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8074 Page 28 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8075 Page 29 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8076 Page 30 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8077 Page 31 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8078 Page 32 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8079 Page 33 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8080 Page 34 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8081 Page 35 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8082 Page 36 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8083 Page 37 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8084 Page 38 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8085 Page 39 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8086 Page 40 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8087 Page 41 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8088 Page 42 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8089 Page 43 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8090 Page 44 of 46
Case 4:15-cv-05078-SMJ   ECF No. 544   filed 09/08/20   PageID.8091 Page 45 of 46
Case 4:15-cv-05078-SMJ    ECF No. 544   filed 09/08/20   PageID.8092 Page 46 of 46




                         8th               September
